DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, encompassing claims 1-4, 6-7, 9-10, and 12-13, in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that Group I and II meet the requirement of “unity of invention”.  This is not found persuasive because under PCT Rule 13.2, Group I and II lack the same or corresponding special technical features for the following reasons: the special technical feature linking the inventions, which is a UV emitter and a movement inducing device in a chamber, does not provide a contribution over the prior art, such as shown in PG-PUB US 2004/0073078 (NOTE: applicant amended claims), and no single general inventive concept exists. Therefore, the restriction is appropriate.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 9-10, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the UV emitter adapted to emit UV light suitable to degrade bioplastics on to the mixed organic waste" in line 5-6.  It is not clear what this limitation is regarded (e.g. is “bioplastic” one of “the mixed organic waste”?). Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the UV emitter adapted to emit UV light to the mixed organic waste”.
Claim 9 recites the limitation "the stirring device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, the above limitation will be interpreted as “the movement inducing device”.
Due to the dependency to the parent claim, claims 2-4, 6-7, 9-10, and 12-13 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9, and 12-13 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (PG-PUB US 2007/0249887) in view of Osada et al (PG-PUB US 2004/0073078).
Regarding claim 1, Kitamura et al disclose a UV treatment apparatus (ABSTRACT & paragraph [0169]). The apparatus comprises
(1) a reactor 3 for treating waste plastics and organic (i.e. a chamber…, Figure 1, paragraph [0075]);
(2) a UV source for emitting UV light to decompose the waste plastics and organic by photocatalytic reaction while heating and agitating the waste (i.e. an ultraviolet emitter…, paragraph [0169]);
(3) a circulation/agitation means 5/6  for circulating/agitating the waste (i.e. a movement inducing device…, Figure 1, paragraphs [0075] & [0081]);
(4) an air-blowing chamber 10 as a supply of hot air for increasing temperature to activate the decomposition reaction within the reactor 3 (i.e. at least one of a heat emitter……within the chamber,  Figures 1, 3-5, paragraphs [0075] & [0116]).
Kitamura teaches to utilize UV light to improve photocatalytic reaction for decomposing the waste (paragraph [0169]), but does not teach the UV light source being within the reactor 3. However, Osada et al disclose a UV treatment apparatus (ABSTRACT & [0015]). Osada teaches that the waste is decomposed by irradiating the photocatalyst 2 from UV lamps 5/14 mounted within the reactor 1 to activate photocatalytic reaction while providing heat form a heater 18/13 and agitating the waste by a stirrer 3 (Figures 1-2, paragraphs [0086] & [0089]). Osada further indicates that irradiating the photocatalyst with UV lamps within the reactor can improve treatment efficiency (paragraph [0030]). Therefore, it would be obvious for one having ordinary skill in the art to mount the UV source/lamps within the reactor as suggested by Osada in order to improve decomposition efficiency within the device of Kitamura.
It should be noted that the limitation of “to maintain the mixed organic waste at a temperature range from 60ºC to 100ºC” is NOT a structural limitation, rather related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114). Moreover, Osada teach to heat the photocatalyst between 50ºC to 400ºC (paragraph [0013]).
Regarding claim 2, Kitamura teaches that the circulation/agitation means 5/6 comprises a rotary shaft 14 equipped with spiral blades 21 extending from the shaft 14 (Figure s 3 & 7, paragraph [0096] & [0119]).
Regarding claim 3, Kitamura teaches that the circulation/agitation means 5/6 comprises a rotary shaft 14 equipped with spiral blades 21 extending from the shaft 14 (Figure s 3 & 7, paragraph [0096] & [0119]).
Regarding claim 4, Kitamura teaches that hot air is supplied to the air-blowing chamber (Figures 1, 3-5, paragraphs [0075] & [0116]). It should be noted that the limitation of “pressurized heated moisture emitter” dies not recite any structural limitation and will be interpreted as “a structure/unit/member for supplying substance having moisture or water content at a pressure higher than atmospheric pressure and a temperature higher than room temperature”. Kitamura teaches to supply hot air (i.e. a substance having water content at a temperature higher than room temperature) from an air blower (i.e. at a pressure higher than atmospheric pressure), reading on “a pressurized heated moisture emitter”.
Regarding claim 6, Kitamura teaches the UV light (paragraph [0169]) while Osada teaches UV lamps (paragraph [0086]). It is known in the art that UV wavelength is in a range of 180 nm to 400 nm.
Regarding claim 7, the cited limitation is related to a manner of operating the device, which does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 9, Osada teaches that the reactor 1 comprises a top portion, a bottom portion, and a central portion therebetween, wherein the UV lamps are provided at the ceiling part of the reactor 1 and the stirrer 3 is provided around the bottom portion of the reactor 1 (Figure 1, paragraph [0086]). Kitamura teaches that the circulation/agitation means 5/6 is provided at the central portion and/or the bottom portion of the reactor 3 (Figures 1 & 2).
Regarding claim 12, it should be noted that “moisture” is not a structural limitation, rather a material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 13, Kitamura teaches crushing means (Figure 8, paragraph [0137]). Osada teaches to crush the waste (paragraph [0103]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (PG-PUB US 2007/0249887) and Osada et al (PG-PUB US 2004/0073078) as applied to claim 9 above, and further in view of Soremark (U.S. 5,961,920).
Regarding claim 10, Kitamura/Osada does not teach the reactor having a reflective internal surface. However, Soremark discloses a UV treatment apparatus (ABSTRACT). Soremark teaches that the apparatus comprises UV lamps 4 and photocatalyst 8 within an enclosure 1, wherein the inner wall of the enclosure 1 are reflective in order to increase efficiency (Figure 1, col. 5, line 1-18). Therefore, it would be obvious for one having ordinary skill in the art to utilize a reflective internal surface as suggested by Soremark in order to increase efficiency within the device of Kitamura/Osada.
Conclusion
Claims 1-4, 6-7, 9-10, and 12-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795